Exhibit 99.2 Phillips 66 Earnings Release Supplemental Data CONSOLIDATED INCOME STATEMENT Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD Revenues and Other Income Sales and other operating revenues* Equity in earnings of affiliates Net gain (loss) on dispositions 2 (1 ) 4 1 41 42 Other income 1 77 4 53 23 49 72 Total Revenues and Other Income Costs and Expenses Purchased crude oil and products Operating expenses Selling, general and administrative expenses Depreciation and amortization Impairments 43 24 1 25 Taxes other than income taxes* Accretion on discounted liabilities 5 6 7 7 25 6 6 12 Interest and debt expense 13 83 74 76 70 69 Foreign currency transaction (gains) losses ) 8 ) (7 ) ) 2 ) ) Total Costs and Expenses Income before income taxes Provision for income taxes Net Income Less: net income attributable to noncontrolling interests 2 1 2 2 7 3 2 5 Net Income Attributable to Phillips 66 * Includes excise taxes on petroleum productssales: Net Income Attributable to Phillips 66 Per Share of Common Stock (dollars) Basic Diluted Average Common Shares Outstanding (in thousands) Basic Diluted SUMMARY OF INCOME (LOSS) ATTRIBUTABLE TO PHILLIPS 66 BY SEGMENT Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD Midstream ) ) 92 53 90 Chemicals Refining Marketing and Specialties ) 98 Corporate and Other ) Consolidated SUMMARY OF INCOME (LOSS) BEFORE TAXES BY SEGMENT Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD Midstream ) ) 89 Chemicals Refining Marketing and Specialties 84 Corporate and Other ) Consolidated EFFECTIVE TAX RATES 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD Midstream % Chemicals % Refining % Marketing and Specialties % Corporate and Other % Consolidated % SUMMARY OF ADJUSTED NET INCOME (LOSS) ATTRIBUTABLE TO PHILLIPS 66 BY SEGMENT Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD Midstream 95 88 71 83 90 Chemicals Refining Marketing and Specialties 55 98 Corporate and Other ) Consolidated Page 1 SPECIAL ITEMS INCLUDED IN NET INCOME ATTRIBUTABLE TO PHILLIPS 66 (AFTER-TAX) Millions of Dollars 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD Midstream Gain on share issuance by equity affiliate - 27 - 27 Impairments - ) ) - ) - - - Pending claims and settlements - - - 23 23 - - - Hurricane-related costs - - - (2
